Appeal from a judgment (denominated order) of the Supreme Court, Niagara County (Amy J. Fricano, J.), entered February 28, 2006 in a proceeding pursuant to CELR article 78. The judgment dismissed the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Fetitioner commenced this CELR article 78 proceeding challenging the determination prohibiting her from entering the grounds of respondent Starpoint Central School District for a period of three months.. This appeal is moot because the three-month period has expired, and this case does not fall within the exception to the mootness doctrine (see generally Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 811 [2003], cert denied 540 US 1017 [2003]; Matter ofHearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Matter of Schutt v Norwich Cent. School Dist., 130 AD2d 891 [1987]). Fresent—Scudder, P.J., Hurlbutt, Gorski, Centra and Green, JJ.